Exhibit 10.2
SOMAXON PHARMACEUTICALS, INC.
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     AMENDMENT NO. 1 TO Employment Agreement (this “Amendment”) made and entered
into effective as of August 7, 2008, between Somaxon Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and David F. Hale, an individual
(“Executive”).
W I T N E S S E T H:
     Whereas, the Company and Executive are parties to that certain Employment
Agreement dated as of December 6, 2007 (the “Employment Agreement”);
     Whereas, the Company and Executive desire to amend the Employment Agreement
upon the terms and conditions hereinafter set forth;
     Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
          1. Amendment to Section 1 of the Employment Agreement. Section 1 of
the Employment Agreement is hereby amended to read as follows:
          1. Position and Duties. Executive shall diligently and conscientiously
devote Executive’s time, attention, energy, skill and efforts to the business of
the Company and the discharge of Executive’s duties hereunder. Executive’s
duties under this Agreement shall be to serve as Executive Chairman of the Board
of Directors and Interim Chief Executive Officer, with the responsibilities,
rights, authority and duties customarily pertaining to such office and as may be
established from time to time by or under the direction of the Board of
Directors of the Company (the “Board”) or its designees; provided, however, that
on and after August 11, 2008, Executive shall serve solely as the Executive
Chairman of the Board. Executive shall also act as an officer and/or director
and/or manager of such affiliates of the Company as may be designated by the
Board from time to time, commensurate with Executive’s office, all without
further compensation, other than as provided in this Agreement. As an exempt,
salaried employee, Executive will be expected to work such hours as required by
the nature of Executive’s work assignments.
          2. Amendment to Section 2(b) of the Employment Agreement. Section 2(b)
of the Employment Agreement is hereby amended to read as follows:
          (b) Executive’s employment under this Agreement shall commence on
December 6, 2007, and continue until the earliest to occur of: (i) the date of
the Company’s 2009 annual meeting of stockholders or such later date as may be
mutually agreed upon by Executive and the Board, or (ii) Executive’s resignation
from the position of Executive Chairman of the Board. Following the termination
of Executive’s employment as Executive Chairman of the Board, Executive’s duties
will revert to those of non-executive Chairman of the Board and Executive will
continue to be compensated for his service as non-executive Chairman of the
Board only, as described below in Section 3(a). Executive’s employment may be
terminated by either Executive or the Board at any time, for any reason or no
reason. If this Agreement terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or other compensation other
than as provided in this Agreement.

 



--------------------------------------------------------------------------------



 



          3. Amendment to Section 3 of the Employment Agreement. Section 3 of
the Employment Agreement is hereby amended to read as follows:
          3. Compensation.
               (a) Base Salary. The Company shall pay to Executive monthly base
salary compensation as follows: (i) for service as interim Chief Executive
Officer of the Company, the Company shall pay Executive $15,000 for each month
or portion thereof that Executive holds such position, beginning January 1,
2008; and (ii) for service as the Company’s Chairman of the Board (regardless of
whether Executive is acting as Executive Chairman or non-executive Chairman of
the Board), the Company shall pay Executive $15,000 for each month or portion
thereof that Executive holds such position, beginning December 6, 2007 and
continuing through the date of the Company’s 2009 annual meeting of
stockholders. Executive’s annual base salary payable hereunder, as it may be
adjusted from time to time, is referred to herein as “Base Salary.” Base Salary
shall be paid in equal installments in accordance with the Company’s payroll
practices in effect from time to time for executive officers, but in no event
less frequently than monthly. If Executive is to act as the Company’s
non-executive Chairman of the Board after his service as Executive Chairman has
come to an end and is no longer to be an employee of the Company, Executive
shall be compensated for such service as provided under the Company’s Director
Compensation Policy, as the same shall be adjusted or modified by the Board from
time to time. For purposes of clarity, if Executive ceases to serve as Executive
Chairman as of the date of the Company’s 2009 annual meeting of stockholders but
is still serving on the Board at such time, he will be eligible for an annual
option grant pursuant to the Company’s Director Compensation Policy and will be
eligible to begin to receive the applicable cash retainer thereunder effective
as of such date. Executive will not be eligible to receive compensation
(including cash retainers and equity awards) pursuant to the Company’s Director
Compensation Policy while he is serving as Interim Chief Executive Officer or
Executive Chairman and instead will receive the cash compensation outlined
above.
               (b) Management Incentive Plan. The Company has adopted a
management incentive compensation plan providing for annual bonus awards to
Executive and the Company’s other eligible employees dependent upon, among other
things, the achievement of certain performance levels by the Company (the
“Company Management Incentive Plan”).
                    (i) With respect to the Company’s 2008 fiscal year,
Executive will be entitled to receive a bonus under the Company Management
Incentive Plan based solely on the achievement of corporate performance levels
during such fiscal year, with his target bonus being 45% of the sum of (A) the
amount of total Base Salary ($30,000 per month) that he receives during the
portion of such fiscal year that he serves as interim Chief Executive Officer
(for example, if Executive serves as interim Chief Executive Officer for six
(6) months during the 2008 fiscal year, his total Base Salary to be taken into
account for purposes of his bonus determination shall be $180,000), plus (B) the
amount of total Base Salary ($15,000 per month) that he receives during the
portion of such fiscal year that he serves solely as Executive Chairman of the
Board. Such bonus will be determined by the Compensation Committee of the Board
and paid to Executive at the same time that the determination and payment of
performance-based annual bonuses are made under the Company Management Incentive
Plan with respect to the Company’s other executive officers for such fiscal
year, but in no event later than March 15, 2009.
                    (ii) With respect to the Company’s 2009 fiscal year,
Executive will be entitled to receive a bonus under the Company Management
Incentive Plan

2



--------------------------------------------------------------------------------



 



based solely on the achievement of corporate performance levels during such
fiscal year, with his target bonus being 45% of the amount of total Base Salary
($15,000 per month) that he receives during the portion of such fiscal year that
he serves as Executive Chairman of the Board. Such bonus will be determined by
the Compensation Committee of the Board and paid to Executive at the same time
that the determination and payment of performance-based annual bonuses are made
under the Company Management Incentive Plan with respect to the Company’s other
executive officers for such fiscal year, but in no event later than March 15,
2010.
     (iii) No annual bonus will be payable to Executive with respect to his
service solely as non-Executive Chairman of the Board (i.e., for such service
his sole cash compensation shall be the retainer and/or per-meeting fees
specified in the Company’s Director Compensation Policy), unless otherwise set
forth in any amendments to the Company’s Director Compensation Policy or as
otherwise determined by the Board.
          4. Amendment to Section 7(c) of the Employment Agreement. Section 7(c)
of the Employment Agreement is hereby amended to read as follows:
          (c) If Executive’s employment is terminated for any reason other than
as a result of Executive’s death or Disability, without limiting or prejudicing
any other legal or equitable rights or remedies which the Company may have upon
such termination by Executive, (i) the Company shall pay Executive his accrued
but unpaid Base Salary and any accrued but unused PTO (plus all accrued and
unpaid expenses reimbursable in accordance with Paragraph 6) through the date of
termination, payable in a lump sum on the date of termination, and (ii) if
Executive is thereafter to remain the Company’s non-executive Chairman of the
Board, (A) the Company shall pay Executive $15,000 for each month or portion
thereof that Executive holds such position, beginning December 6, 2007 and
continuing through the date of the Company’s 2009 annual meeting of
stockholders, and (B) the Board will review Executive’s role with the Company
from and after the date of the Company’s 2009 annual meeting of stockholders and
will determine Executive’s compensation for periods thereafter; provided that if
Executive is to act as the Company’s non-executive Chairman of the Board
thereafter and is no longer to be an employee of the Company, Executive shall be
compensated for such service as provided under the Company’s Director
Compensation Policy, as the same shall be adjusted or modified by the Board from
time to time. Executive will not be eligible to receive compensation (including
cash retainers and equity awards) pursuant to the Company’s Director
Compensation Policy while he is receiving payments pursuant to clause (A) above.
          5. Entire Agreement, Amendments.
               (a) No amendment or modification of this Amendment shall be
effective unless set forth in a writing signed by the Company and Executive. No
waiver by either party of any breach by the other party of any provision or
condition of this Amendment shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the waiving party.
               (b) This Amendment, together with the Employment Agreement and
the documents referred to herein and therein, sets forth the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior oral and written understandings and agreements.
Except as expressly provided for in this Amendment, no other term or provision
of the Employment Agreement is amended or modified in any respect.

3



--------------------------------------------------------------------------------



 



          6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.
          7. Headings, Etc. The headings set forth herein are included solely
for the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Amendment. Unless otherwise
provided, references herein to Paragraphs refer to Paragraphs of this Amendment.
          8. Construction. Each party has cooperated in the drafting and
preparation of this Amendment. Therefore, in any construction to be made of this
Amendment, the same shall not be construed against any party on the basis that
the party was the drafter.
(Signature Page Follows)

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Amendment as of the date
first above written.

            COMPANY:

Somaxon Pharmaceuticals, Inc.
      By   /s/ Meg M. McGilley         Name:   Meg M. McGilley        Title:  
Vice President and
Chief Financial Officer          EXECUTIVE:
      /s/ David F. Hale       David F. Hale         

5